Filed
                                                                                        Washington State
                                                                                        Court of Appeals
                                                                                         Division Two

                                                                                         October 8, 2019




       IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                         DIVISION II
    In the Matter of                                                No. 51490-7-II

    ANNA MARIE MORALEZ,

                                Respondent,

           and

    MARTIN DOMINGUEZ,                                         UNPUBLISHED OPINION

                                Appellant.

          CRUSER, J. — Martin Dominguez appeals from the superior court order denying his

motion to dismiss Anna Marie Moralez’s1 petition for post-secondary educational support for their

18-year-old daughter AD and the court’s order granting the petition for post-secondary support.

Dominguez’s original support obligation was imposed by an administrative support order that

continued support as long as AD was under 19 and still a full-time student in a secondary school

program; the superior court order changed the administrative support order.

          On appeal, Dominguez argues that (1) the superior court erred when it concluded that

service by mail was proper under RCW 26.09.175, (2) the superior court had no authority to

modify the administrative support order, and (3) the superior court did not have authority to impose

post-secondary educational support because the petition for post-secondary educational support


1
    Moralez was formerly known as Anna Marie Dean.
No. 51490-7-II


was untimely.2 Both parties also request attorney fees on appeal. We affirm the superior court’s

orders and deny the parties’ requests for attorney fees.

                                              FACTS

                                          I. BACKGROUND

A. DIVISION OF CHILD SUPPORT NOTICE OF FINANCIAL RESPONSIBILITY

         Dominguez and Moralez have three daughters together. Their youngest daughter, AD, was

born in April 1999. Support for the two older daughters is not at issue.

         In October 2006, the Department of Social and Health Services (DSHS) Division of Child

Support (DCS) entered a notice and finding of financial responsibility ordering Dominguez to pay

back child support and monthly support for all three daughters.3 The notice stated that this would

“become a final order” if the parents did not ask for a hearing within 20 days. Clerk’s Papers (CP)

at 27. The notice stated that once it became a final order, the child support obligation continued

until one of several events occurred, including (1) the child’s emancipation, (2) the entry of a court

order superseding the DCS order, (3) modification of the DCS order under WAC 388-14A-3925,4

or (4) the child reaching the age of 18, unless the child is under 19 and “is a full-time student in a

secondary school program.” CP at 28.



2
  Dominguez raises three new arguments in his reply brief: (1) estoppel, (2) laches, and (3) failure
to establish a substantial change of circumstances. We do not address these arguments because
Dominguez raises them for the first time in a responsive brief. Cowiche Canyon Conservancy v.
Bosley, 118 Wash. 2d 801, 809, 828 P.2d 549 (1992).
3
    The record does not reveal why or how the DCS became involved in the child support issue.
4
 WAC 388-14A-3925 states that the DCS, the custodial parent, or the noncustodial parent can
petition and request a hearing before an administrative law judge to prospectively modify an
administrative child support order.

                                                  2
No. 51490-7-II


           The notice also advised the parents that they could petition the superior court to set the

child support amounts “at any time.” CP at 29. It further advised the parents that they would need

to petition the superior court if they wanted to establish or modify a parenting plan because

parenting plan issues were beyond the DCS’s authority. The notice was silent as to post-secondary

educational expenses.

B. 2006 PARENTAGE ACTION AND CR 2A AGREEMENT

           Two months after receiving the notice of financial responsibility, Moralez filed a parentage

action under former RCW 26.26.375 (2011)5 and petitioned the superior court for a parenting plan.

Dominguez joined in this petition. An agreed temporary parenting plan, which is not part of the

record on appeal, was entered the same day.

           The “cause of action” section of the joint petition stated, “Support and health insurance

coverage for the minor children has been determined administratively by the [DCS] and the

Petitioner does not want the court to address child support.” CP at 4. But the “relief requested”

section of the petition suggested the parties were asking the court to address child support by

stating,

           The court is requested to enter an order that


5
  In 2018, the legislature repealed former RCW 26.26.375. LAWS OF 2018, ch. 6, § 907. Because
Moralez filed her petition to modify support in 2017, we cite to the 2011 version of RCW
26.26.375, which was in effect in 2017.
        Pursuant to former RCW 26.26.375, once paternity has been acknowledged, the parties
may commence a judicial proceeding for a parenting plan on the same basis as provided in chapter
26.09 RCW or child support proceedings as provided in chapter 26.19 RCW. This provision
allows the unmarried parents of a child, who would not be covered under chapter 26.09 RCW
(governing dissolution proceedings) to bring a cause of action to resolve issues relating to
establishing a parenting plan, child support, and health insurance for a minor child. Although the
record does not show whether Dominguez and Moralez were ever married, Dominguez does not
suggest that Moralez should have brought her petition under any other statute.

                                                    3
No. 51490-7-II


               [d]etermines support for the dependent children pursuant to the Washington
               State Support Schedule and either or both parents be ordered to maintain or
               provide health insurance coverage for the children and pay extraordinary
               uninsured costs proportionate to their income.

CP at 5.

       In mid-April 2007, after no action was taken in the parentage action for four months, the

superior court set the matter for a hearing on May 25. The court advised the parties that if no one

appeared for the May 25 hearing, it could dismiss the action. When no one appeared, the court

dismissed the matter without prejudice.

       Two months later, Moralez moved to vacate the dismissal order. In her motion to vacate,

Moralez asked the superior court to “re-open [her] case regarding the parenting plan that was filed

Dec. 14, 2006,” noting that she had some “outstanding medical bills in regards to [the] care of

[her] children.” CP at 178-79. On July 18, the court vacated the order of dismissal.

       On October 30, 2008, the superior court issued an order to show cause as to why the matter

should not be dismissed for want of prosecution. Only Moralez appeared at the show cause

hearing. The superior court “found that a final parenting plan had not yet been entered” and set a

settlement conference for February 9, 2009. CP at 182.

       At the settlement conference, the parties entered into a CR 2A agreement.             In this

agreement, they “agree[d] to adopt as their final parenting plan the temporary parenting plan

attached” with specified changes. CP at 7. The handwritten changes related to visitation and

accommodations to one of the children’s schedules. The resulting parenting plan is not part of the

record on appeal.




                                                4
No. 51490-7-II


                            II. PETITION TO MODIFY CHILD SUPPORT

A. PETITION TO MODIFY, SERVICE, AND CR 12(B)(6) MOTION

       On June 14, 2017, more than eight years after the entry of the CR 2A agreement and more

than 10 years after the DCS notice of financial responsibility became a final order, Moralez filed

a “Petition to Modify Child Support Order” referring to the administrative support order. Moralez

asserted that the administrative support order did not require post-secondary support6 and

requested that the superior court “modify” the existing administrative support order to require

“post-secondary support” for AD. CP at 35, 37.

       The next day, Moralez filed a proof of service by mail stating that two copies of the

summons and petition to modify child support had been mailed to Dominguez. One copy was sent

by first class mail and the other was sent by certified mail with a return receipt requested. The

proof of service stated that the mail was sent to Dominguez’s “[l]ast known mailing address” in

care of his business address. CP at 52.

       Dominguez responded to the petition for modification and filed a motion to dismiss. In his

motion to dismiss, he argued that (1) the superior court did not have the authority to modify the

administrative child support order, (2) because the administrative child support order did not

provide for post-secondary support and there was no agreement between the parties to provide

such support, his support obligation ended when AD “‘met the requirements to finish the

[secondary school] educational program,’” which he asserted “occurred no later than 2:00 p.m. on

June 14, 2017,” and (3) service was improper under RCW 26.09.175(2) because there was no child



6
 We note that the administrative support order does not state that post-secondary education will
not be provided, it is merely silent on the issue of post-secondary support.

                                                 5
No. 51490-7-II


support “decree” and even if service by mail was acceptable under RCW 26.09.175(2), the service

was improper because the certified mail was sent to his place of business and signed for by

someone who did not have the authority to sign for it. CP at 79 (alteration in original).

B. SUPERIOR COURT RULING AND FINDINGS OF FACT AND CONCLUSIONS OF LAW

       A superior court commissioner heard Moralez’s petition to modify child support and

Dominguez’s motion to dismiss. No one testified at this hearing, and the transcript of the hearing

is not part of the record on appeal.

       On December 5, the commissioner issued the following written findings of fact and

conclusions of law:

                                      FINDINGS OF FACT
       1.      The DSHS issued a Notice and Finding of Financial Responsibility October
       11, 2006, which became a final child support order on or about November 1, 2006.
       2.      [Moralez] filed a Petition for Parenting Plan December 14,[ ]2006 stating
       child support had been determined administratively and that she “does not want the
       court to address child support”. An Agreed Temporary Parenting Plan was entered
       the same day.
       3.      Child support was not requested at any time after the Petition for Parenting
       Plan was filed.
       4.      A C[R] 2A agreement was entered February 9, 2007 converting the
       temporary order to a final parenting plan and which did not address child support.
       5.      [AD] turned 18 [in April 2017], but was still dependent until she graduated
       from high school.
       6.      The administrative support order was never modified administratively and
       ended by its terms when the youngest child, [AD], graduated from high school on
       June 16, 2017.
       7.      [Moralez] filed her Petition to Modify Child Support Order June 14, 2017.
       8.      [Moralez] had not previously petitioned to modify child support since the
       CR 2A Agreement was entered.
       9.      The Petition was not the first action filed in this state within the meaning of
       RCW 26.[09].175.[7]



7
  This finding refers to “RCW 26.44.175,” which does not exist. CP at 135. This was apparently
a citation to RCW 26.09.175.

                                                 6
No. 51490-7-II


         10.     [Moralez] served [Dominguez] by mail requiring a return receipt sent to his
         business address, which was signed by someone other than [Dominguez].
         11.     The parties submitted evidence of financial ability to pay and the petitioner
         submitted evidence of the child’s educational expenses.
         12.     [Dominguez] did not submit adequate financial information.
         Based on the foregoing findings of fact, the court makes the following
                                      CONCLUSIONS OF LAW
         1.      [Moralez’s] service of the Petition to Modify Child Support Order was
         proper under RCW 26.09.175.
         2.      The Superior Court has jurisdiction to modify an administrative child
         support order.
         3.      The Superior Court has jurisdiction to modify an administrative child
         support order even if the order terminates before the Superior Court order is entered
         but after the Petition to Modify is filed.
         ....
         5.      The Superior Court has jurisdiction to set post-secondary support in this
         case.
         6.      The court should determine post-secondary support according to documents
         submitted separately and filed on this date.

CP at 134-36.

         The commissioner also denied Dominguez’s motion to dismiss and issued a final order and

findings on the petition to modify the child support order. In the order denying the motion to

dismiss, the court reiterated that it found “the child graduated High School and completed all

necessary educational requirements as of the date of graduation when she was handed her

diploma.” CP at 149.

         In the final order, the commissioner found that it had the “authority to modify the current

child support order because it was issued by Washington [S]tate Division of Child Support.” CP

at 138. The court granted Moralez’s request for post-secondary educational support and issued a

child support order requiring Dominguez to pay $229.22 a month in support.

         Dominguez appeals the denial of his motion to dismiss and the December 5, 2017 final

order.


                                                  7
No. 51490-7-II


                                             ANALYSIS

                                        I. LEGAL PRINCIPLES

          We review decisions on motions to dismiss de novo. In re Parentage of C.M.F., 179 Wash. 2d
411, 418, 314 P.3d 1109 (2013). “Dismissal under CR 12(b)(6) is only appropriate if ‘it appears

beyond a reasonable doubt that no facts exist that would justify recovery.’” C.M.F., 179 Wash. 2d at

418 (quoting Cutler v. Phillips Petroleum Co., 124 Wash. 2d 749, 755, 881 P.2d 216 (1994)).

          We review child support orders for an abuse of discretion. In re Marriage of Littlefield,

133 Wash. 2d 39, 46, 940 P.2d 1362 (1997). A court abuses its discretion if its decision is manifestly

unreasonable or based on untenable grounds or reasons. Id. at 46-47. If a court’s ruling is based

on an erroneous view of the law, it is necessarily an abuse of discretion. In re Marriage of

Herridge, 169 Wash. App. 290, 296-97, 279 P.3d 956 (2012) (citing Wash. State Physicians Ins.

Exch. & Ass’n v. Fisons Corp., 122 Wash. 2d 299, 339, 858 P.2d 1054 (1993)).

          We review findings of fact for substantial evidence. In re Marriage of Rideout, 150 Wash. 2d
337, 352, 77 P.3d 1174 (2003). Unchallenged findings are verities on appeal. Merriman v.

Cokeley, 168 Wash. 2d 627, 631, 230 P.3d 162 (2010). We review conclusions of law to determine

whether the findings of fact support the conclusions. In re Marriage of Myers, 123 Wash. App. 889,

893, 99 P.3d 398 (2004). We review questions of law de novo. Herridge, 169 Wash. App. at 297.

                                             II. SERVICE

          Dominguez argues that the trial court erred in concluding that Moralez’s service of the

petition to modify child support by mail was proper under RCW 26.09.175.8 He contends that




8
    This issue relates to Dominguez’s challenge to the superior court’s conclusion of law 1.

                                                  8
No. 51490-7-II


under RCW 26.09.175(2), personal service was required. Because the petition to modify child

support was not the first action filed in this state, we disagree.

        We review the sufficiency of service of process de novo. Scanlan v. Townsend, 181 Wash. 2d
838, 847, 336 P.3d 1155 (2014). When a respondent challenges service of process, the petitioner

has the initial burden of proof to establish a prima facie case of proper service. Id. Once the

petitioner has satisfied the initial burden of proof, the party challenging service must show by clear

and convincing evidence that service was improper. Id. Dominguez does not argue that Moralez

failed to establish a prima facie case of proper service.

        RCW 26.09.175(2)(a) establishes the service requirements for petitions to modify “order[s]

of child support” and provides,

        The petitioner shall serve upon the other party the summons, a copy of the petition,
        and the worksheets in the form prescribed by the administrator for the courts. If
        the modification proceeding is the first action filed in this state, service shall be
        made by personal service. If the decree to be modified was entered in this state,
        service shall be by personal service or by any form of mail requiring a return receipt.
        Proof of service shall be filed with the court.

        Under RCW 26.09.175(2)(a), personal service is required only when the modification is

the first action filed in this state. Dominguez argues that the petition is the first action filed in this

state because the administrative proceeding was not an action. This argument ignores the fact that

Moralez previously filed a parentage action in which Dominguez joined. Thus, Moralez’s petition

was not the first action filed in this state and RCW 26.09.175(2)(a) allows service by mail requiring

return receipt, which is the process Moralez followed here. Accordingly, this argument fails.

     III. SUPERIOR COURT’S AUTHORITY TO MODIFY THE ADMINISTRATIVE SUPPORT ORDER

        Dominguez argues that the superior court’s “primary error was holding that the superior

court could modify an[] administrative order of child support” rather than supersede the

                                                    9
No. 51490-7-II


administrative support order with a new court order.9 Br. of Appellant at 9. Moralez responds that

this argument elevates “form over substance” because the superior court had the authority to enter

a child support order superseding the administrative support order. Br. of Resp’t at 9. Although

the superior court erred when concluding that it could modify a DCS administrative support order,

we agree with Moralez and hold that this error was harmless in light of the superior court’s

authority to enter a child support order superseding the administrative support order.

        WAC 388-14A-3925, which establishes who can request modification of an administrative

support order and how to seek such modification, provides for modification by an administrative

law judge in an administrative procedure, not for modification by the superior court. Thus, the

superior court’s conclusion of law stating that the superior court had the “jurisdiction” or authority

to “modify” the administrative support order was error.

        Despite this error, RCW 74.20A.055(7)10 expressly states that the superior court has the

authority to supersede an administrative support order by court order. And the notice and finding

of financial responsibility acknowledged this authority when it advised the parties that they had

the right to petition the court to set child support at any time.




9
  This issue relates to the trial court’s conclusion of law 2 (“The Superior Court has jurisdiction to
modify an administrative child support order.”) and conclusion of law 3 (“The Superior Court has
jurisdiction to modify an administrative child support order even if the order terminates before the
Superior Court order is entered but after the Petition to Modify is filed.”). CP at 135-36.
10
   RCW 74.20A.055(7) provides, “The final administrative order establishing liability and/or
future periodic support payments shall be superseded upon entry of a superior court order for
support to the extent the superior court order is inconsistent with the administrative order.”
       The legislature amended RCW 74.20A.055 in 2018 and 2019, but the amendments did not
change subsection (7); accordingly, we cite to the current version of the statute. LAWS OF 2018,
ch. 150, § 107; LAWS OF 2019, ch. 46, § 5052.

                                                  10
No. 51490-7-II


        Here, Moralez erred in filing a motion to modify the administrative child support order

rather than a petition to supersede the administrative child support order. But this is merely an

error in the form of the motion, and an error in the form of a motion can be harmless. In re

Marriage of Morris, 176 Wash. App. 893, 895, 309 P.3d 767 (2013).

        Errors in the form of a motion are harmless if, “but for the choice of form, the proceeding

below was the procedural and substantive equivalent” of the proper procedure. Id. To establish

that such an error was harmful, there must be some specific procedural deficiency or harm. See

Id. at 903.

        This case is similar to Morris. In Morris, the court addressed whether the superior court

had the authority to order post-secondary educational support when the parent seeking the support,

the mother, requested the support “by filing a motion for adjustment [of child support] instead of

a petition for modification.” Id. at 900, 902-04. The appellate court recognized that the mother

should have sought modification rather than an adjustment. Id. at 902. But the court held that any

error in the form of the petition was harmless, particularly in light of the superior court’s “broad

equitable powers in family law matters” because the father did “not identify what specific

procedures he was deprived of or how he was harmed by any procedural deficiencies” and the

mother’s error “was based on legitimate confusion.” Id. at 903-04.

        As was the case in Morris, Dominguez does not identify any specific procedure of which

he was deprived or identify any procedural error that was harmful to him. And no specific

deficiency or harm is apparent. Thus, although the superior court did not have the authority to

modify the administrative support order, it had the authority to enter an order superseding the




                                                11
No. 51490-7-II


administrative support order and its consideration of Moralez’s motion to allow for post-secondary

educational support was not harmful.

                                         IV. TIMELINESS

       Dominguez asserts that because there was an “order” rather than a “decree” and there was

no written agreement between the parties addressing child support, there was nothing to modify or

supersede after AD was “emancipated” when she reached the age of majority.11 Br. of Appellant

at 9. We disagree.12

       RCW 26.09.170(3) provides, “Unless otherwise agreed in writing or expressly provided in

the decree, provisions for the support of a child are terminated by emancipation[13] of the child or

by the death of the parent obligated to support the child.” (Emphasis added.) If post-majority

support is provided for, a court may modify such support as long as the movant files a motion to

modify before the “termination of support.” Balch v. Balch, 75 Wash. App. 776, 779, 880 P.2d 78

(1994); In re Marriage of Cota, 177 Wash. App. 527, 533, 312 P.3d 695 (2013); see also In re




11
   This argument challenges the superior court’s finding of fact 6, which states that the
administrative support order terminated when AD graduated from high school on June 16, 2017,
and conclusion of law 5, in which the court concluded that it had “jurisdiction to set post-secondary
support in this case.” CP at 136.
12
  Dominguez also suggests that AD was no longer a full-time student after 2:00 PM on June 14, at
which time he asserts AD had successfully completed her required coursework. But we do not
address whether this was the case because Dominguez merely mentions this in the fact section of
his opening brief and he does not cite to any legal authority or present any argument establishing
that the alleged completion of coursework, rather than the graduation, marked the end of AD’s
enrollment as a full-time student in a secondary school. Cowiche Canyon Conservancy, 118
Wash. 2d at 809.
13
  For purposes of this statute, “emancipation” refers to the age of majority, 18. In re Marriage of
Gimlett, 95 Wash. 2d 699, 702-04, 629 P.2d 450 (1981).

                                                 12
No. 51490-7-II


Marriage of Crossland, 49 Wash. App. 874, 746 P.2d 842 (1987) (if a decree provides for post-

majority support, modification may be pursued after child attains majority if the motion is filed

before support terminates).

       Dominguez contends that because there was no written agreement between the parties

addressing child support, there was no support obligation to modify or supersede after AD was

emancipated when she reached the age of majority. But Dominguez ignores the fact that in the

2006 parenting plan action in which Dominguez joined, the parties agreed to be bound by the

administrative support order.14 In so doing, the parties agreed in writing to the terms of the

administrative support order, which extended the duration of support until AD reached the age of

18 unless she was under 19 and still “a full-time student in a secondary school program.” CP at

28. Because there was an agreement in writing to extend the child support obligation beyond

emancipation, whether there was an actual “decree” is irrelevant.15




14
  Dominguez himself acknowledges in his reply that there was an agreement to continue support
until AD finished high school or turned 19, whichever occurred first. In his reply, he states,
               While there was no support sought or ordered in this case, there was an
       agreement to address . . . Dominguez’[s] obligation to support their children
       through the means of the administrative process. That agreement, . . . included
       support only through the sooner of meeting the “requirements to finish” high school
       or until age 19, whichever was sooner, after which the child would no longer [be]
       considered dependent. . . . The parties cemented their agreement on February 9,
       2009 when they established the “final parenting plan” by a CR 2A Agreement, . . .
       at which time they concluded [Moralez’s] 2006 Petition; and they implicitly
       continued to address child support administratively but not through judicial means,
       complying with that agreement through the majority of all three children.
Reply Br. of Appellant at 18.
15
  Moralez asserts that in her 2006 parentage action she requested that the court address child
support because she sought such relief in the “relief requested” section of her petition. Since we
hold that there was a written agreement to extend child support beyond emancipation because the
parties agreed to be bound by the administrative support order, we do not address this argument.
                                                13
No. 51490-7-II


       Because the support obligation did not terminate until AD was no longer “a full-time

student in a secondary school program,” CP at 28, Moralez could move for post-secondary

educational support as long as she did so while AD was still a full-time high school student and

the court had the authority to consider Moralez’s motion. Cota, 177 Wash. App. at 533 (“[I]f a

decree expressly provides for post-majority support, a court may modify such support as long as

the movant files a motion to modify before the ‘termination of support.’”) (quoting Balch, 75 Wn.

App. at 779).

       Dominguez also appears to argue that the superior court could not enter an order changing

the child support obligation after the date the administrative support order expired. But case law

clearly requires that the motion for post-secondary school support be filed before the original

support obligation is terminated, not that the decision be made or the order filed before the original

support obligation ceased. Balch, 75 Wash. App. at 779; Cota, 177 Wash. App. at 533.

       Accordingly, Dominguez’s argument that Moralez’s motion was untimely fails.

                                             V. NOTICE

       Dominguez asserts that the last-minute filing of the motion for post-secondary support

deprived him of notice that his support obligation would continue past AD’s 18th birthday in April

2017. This argument fails because the administrative support order clearly stated that his support

obligation would continue as long as AD was under 19 and still a full-time secondary school

student and that either parent could petition the court for child support “at any time.” CP at 29.

                                        VI. ATTORNEY FEES

       Dominguez seeks attorney fees under RCW 26.09.140. We do not award Dominguez fees

because he has not shown that he is entitled to relief.


                                                 14
No. 51490-7-II


        Moralez also seeks attorney fees, but she failed to file an affidavit of financial need within

10 days of consideration on the merits as required under RAP 18.1(c). Thus, we deny her request

for attorney fees.

        Accordingly, we affirm the superior court and deny both parties attorney fees.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW 2.06.040,

it is so ordered.



                                                      CRUSER, J.
 We concur:



 MAXA, C.J.




 LEE, J.




                                                 15